DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 2, 2021 was considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,163,450.  Although the claims at issue are not identical, they are not patentably distinct from each other because the current claims are anticipated or obvious over those of the patent as follows:
Current claims 1, 10 and 18 recite “storing data objects in a plurality of partitions of storage”.  The patent claims 1, 8 and 15 recite “storing a data object at one or more of the plurality of storage nodes”.  This is considered equivalent since a partition can act as a node.  Conversely, any data stored at different nodes can be considered as in different partitions.  So the current claim “identifying which” of the partitions to recover storage space from, is seen as equivalent to the patent claim’s “identifying a storage area to recover storage space”.  The current claims recite recovering the storage space, by using compaction requests interspersed with other I/O operations, met by the patent claims “implemented as compaction requests … interspersed with other requests”.  These patent claims 1, 8 and 15 do not recite the limitation of prioritizing the partitions based on stale data objects, and using the priority when recovering the space.  However, patent claims 3, 10 and 17 recite determining whether objects are stale or active.  It is clear that if an object is stale, since it is not referenced, it is not needed, in comparison to an object that is still referenced for example, which is not stale by definition.  It is clear then that space with more stale, or as an extreme example, no active objects (all stale) would certainly be more attractive for recovering the storage space of, than an area that has more active objects.  Thus it would have been clear to an artisan that it would be beneficial to prioritize spaces having less active, or more stale objects, for recovery, since that space is needed less.  Thus it would have been obvious to one of ordinary skill in the art at the time of the invention to prioritize the spaces to recover based on stale data objects in the partitions, because it would have been clear to an artisan that those spaces are needed less, and thus are available for recovery as a preference over spaces which have less space available (less stale objects).
Claims 2 and 11 are anticipated by patent claims 1, 8 and 15 paragraphs which discuss DOID for the objects.
Claims 3-6, 8-9, 12-14, 16-17, 19 and 20 recite prioritizing based on a ratio of stale to active objects, which is an obvious mathematical equivalent to the idea discussed above, of prioritizing spaces with more stale objects, generally recited in patent claims 3, 10 and 17. Other limitations are trivially included in this as discussed above (determining if stale by number of references, for example, or object is stale if zero references).
Claims 7 and 15 are anticipated by patent claims 7, 14, and 20, each indicating to transfer active objects to a shadow storage area.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Patent No.:
2013/0262809	Compressed data interleaved with other data in a stream.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY J PORTKA whose telephone number is (571)272-4211. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY J PORTKA/Primary Examiner, Art Unit 2138                                                                                                                                                                                                        September 10, 2022